Title: General Orders, 7 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 7th 1776.
Parole Devonshire.Countersign Cavendish.


Every Regiment encamped in the Line, and every Regiment in the Brigade, upon Long-Island, exclusive of their Quarter, and Rear-Guards; are to mount a picquet every evening at Retreat beating, at Sun-sett; consisting of one Captain, two Subalterns, three Serjeants, one Drum, one Fife, and fifty Rank and File; They are to lay upon their Arms and be ready to turn out at a minute’s notice. One Colonel, one Lieut. Colonel, and one Major, to mount every evening at sun set, as Field Officers of the picquet: Immediately upon any Alarm, or Order from

the Brigadier General of the day, the picquets are to form in the front of their respective encampments, and there wait the Orders of the Field Officer commanding the picquet—The Field Officer commanding the picquet, is instantly to obey the Orders of the Brigadier General of the day.
A Brigadier General to mount every morning, at Ten O’Clock, who will receive all reports, visit all the out guards in the day time, and report all extraordinaries to the Commander in Chief.
A Brigade Major of the day, is constantly to attend Head Quarters, to receive all extraordinary Orders, and to distribute them immediately to the brigades.
The Colonel, Lieut. Colonel, and Major of the same picquet; the former to go the Grand rounds and the two latter the visiting rounds of the camp.
Brigadier General Greene, will order the same picquet to be mounted by the Regiments, in his Brigade, as are mounted by those in the Grand-Camp; he will also direct, one Field Officer to mount daily, to command them—Genl Greene will report all extraordinaries to the Commander in Chief.
Col. Prescot, or Officer commanding upon Nutten, or Governors Island, and the officer commanding at Red-hook to report all extraordinaries to the Commander in Chief; upon any appearance of an enemy, the commanding Officer at Red-hook will also dispatch a messenger to Genl Greene.
The Officer commanding the Riffle-men upon Long-Island, will constantly report all extraordinaries to Brigadier Genl Greene, and the Officer commanding upon Staten-Island, will do the same to the Commander in Chief.
